The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/3/22 has/have been acknowledged and is/are being considered by the Examiner.
Response to Arguments
Applicant's arguments filed 7/6/22 have been fully considered but they are not persuasive. The Applicant argues that nothing in Phillips teaches or suggests anything other than monitoring a variety of functions that may or may not be affected by GVS. The Examiner respectfully disagrees. Philips clearly discloses that the therapy regime dictates one or more parameters of the stimulation to have a therapeutic impact (paragraphs 14, 32 and 36).  Philips further discloses that the impact(s) are diabetes, obesity and obesity related diseases as disclosed in paragraphs 25-35.  Since Philips clearly discloses providing treatments that alter body mass it reads on the claims.  
The Applicant’s filing of a terminal disclaimer on 6/20/22 has overcome the double patenting rejections and they have been withdrawn.  
Election/Restrictions
Newly submitted claims 11-16 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly submitted claims 11-16 are directed toward a different method that includes a separate device with electrical current that is connected separately to the electrodes instead of the single device as disclosed in the prior claims.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-16 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5-8 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Koninklijke Philips Electronics N.V.  (WO 2011/161562 hereinafter “Philips” cited by the Applicant in IDS filed 9/8/2021).
Regarding claims 1-2 and 6-7, Philips discloses (Abstract; Fig. 1) a method for use in a human subject (e.g. 12), the method comprising: connecting the subject with a device (e.g. system 100) which produces an electrical current by disposing electrodes (e.g. surface electrodes 20, 30) at the subject’s scalp at a location corresponding to each of the subject’s left and right vestibular systems (e.g. see Fig. 1); and treating at least one disease by applying galvanic vestibular stimulation, GVS, to the subject (e.g. Abstract; Paragraphs 25-35). 
It is noted that Philips clearly teaches that the stimulation treats metabolic function and body weight.  Both which are used to treat diabetes, obesity and obesity related diseases.
Regarding claims 2 and 8, Philips further discloses wherein altering body mass composition further comprises one or more of decreasing total body fat, increasing relative percentage of lean muscle, and increasing bone miner density (e.g. paragraphs 25, 33, 52). 
Regarding claims 5 and 10, Philips further discloses applying GVS for a predetermined period of time at regular intervals (e.g. Paragraph 51).
Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/
Primary Examiner, Art Unit 3762